Motion by respondents pursuant to statute (CPLR, § 5519, subd. [c]) to vacate the automatic stay obtained by appellant pursuant to statute (Civ. Prac. Act, § 571; cf. CPLR, § 5519, subd. [a]) upon the service *790of his notice of appeal to this court from a final order directing him to issue forthwith to respondent Ziviello a license to operate the Kew Gardens General Hospital as a private proprietary hospital. Motion granted and stay vacated to the extent of directing appellant to issue forthwith to respondent Ziviello a temporary hospital license to maintain and operate the Kew Gardens General Hospital as a private proprietary hospital, pending the determination of the appeal herein. On the court’s own motion, the appeal is ordered on the calendar for the November Term, beginning October 21, 1963, The record and appellant’s brief must be filed and served on or before October 11, 1963, Beldoek, P, J., Ughetta, Christ, Brennan and Hill, JJ., concur.